OPINION OF THE COURT
PER CURIAM:
Appellant filed a motion in the district court pursuant to Rule 35 of the Federal Rules of Criminal Procedure which was denied. The denial was appealed in No. 16,968. The district court then ordered that appellant’s sentence be amended. Thereafter, appellant’s motion to remand the record to the district court was granted, and he was permitted to file an amended Rule 35 motion attacking the new sentence. This motion was denied by the district court. Appellant has appealed that denial in No. 18,907.
We have carefully considered the arguments made by appellant in each appeal and find them to be without merit.
The orders of the district court will be affirmed.